UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-4423



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GARY WESLEY HURT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CR-03-290)


Submitted:   August 3, 2005            Decided:   September 19, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant. Kasey
Warner, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gary Wesley Hurt appeals his concurrent seventy-eight

month   sentences,   followed   by   a   four-year   term   of   supervised

release, resulting from his convictions for distribution of cocaine

base and distribution of five or more grams of cocaine base in

violation of 21 U.S.C. § 841(a)(1) (2000).               For the reasons

discussed below, we affirm Hurt’s sentences.

           Hurt, who pled guilty, does not challenge his convictions

on appeal.    Hurt contends in regard to his sentencing that the

district court committed Sixth Amendment error under Blakely v.

Washington, 542 U.S. 296 (2004), by (1) enhancing his sentence

based on facts not found by a jury or admitted by him; and

(2) imposing a term of supervised release.           After Hurt filed his

appellate brief, the Supreme Court issued United States v. Booker,

125 S. Ct. 738 (2005).    We review issues raised for the first time

on appeal for plain error.      See United States v. Hughes, 401 F.3d

540, 547 (4th Cir. 2005).

           In Hughes, we held that when a sentence calculated under

the Sentencing Guidelines exceeds the maximum sentence authorized

by facts found by the jury alone or admitted by the defendant, the

defendant could demonstrate plain error that warranted resentencing

under Booker.    We find the district court did not commit plain

error in sentencing Hurt because the seventy-eight month term of

imprisonment is not greater than that authorized by facts admitted


                                  - 2 -
by him.    Hurt admitted to conduct involving 17.1 grams of crack

cocaine.     Based on this quantity of drugs, Hurt’s base offense

level would have been 26.         See USSG § 2D1.1(c)(7).          Coupled with

Hurt’s criminal history category of II, the sentencing range

authorized by the facts to which Hurt admitted was 70-87 months in

prison. The sentence actually imposed on Hurt fell squarely within

this range.    Accordingly, Hurt’s Sixth Amendment rights were not

infringed.    As in United States v. Evans, 416 F.3d 298 (4th Cir.

2005), in reaching this conclusion, the district court’s adjustment

of Hurt’s offense level to account for acceptance of responsibility

is not factored into the determination of whether a Sixth Amendment

violation occurred.         We also reject Hurt’s argument that the

district    court    did   not   have   authority   to    impose     a   term   of

supervised release.        Booker did not invalidate 18 U.S.C. § 3583

(2000),    which    authorizes    imposition   of   a    term   of   supervised

release.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                    - 3 -